UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7411



RICHARD A. GRAY,

                                           Petitioner - Appellant,

          versus

RONALD ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-273-2)


Submitted:   September 10, 1996       Decided:   September 19, 1996


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard A. Gray, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GEN-
ERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed pursuant to 28 U.S.C. § 2254 (1994),

amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law. Co-op
Advance Sheet June 1996). We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of probable cause to appeal; to the extent that a cer-

tificate of appealability is required, we deny such a certificate.
We dismiss the appeal on the reasoning of the district court. Gray

v. Angelone, No. CA-95-273-2 (E.D. Va. Aug. 4, 1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2